Citation Nr: 0827493	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-35 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1997 to 
January 2003.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim for service connection for 
"a sleep disorder."  

The Board notes that the veteran's C-file was determined to 
have been lost, but that it was subsequently located.  In 
December 2004, parts of the rebuilt file were combined with 
the original file.  It appears that all records have been 
restored.  The Board apologizes for the delay.         


FINDING OF FACT

The veteran does not have a sleep disability.  


CONCLUSION OF LAW

The veteran does not have a sleep disability as the result of 
disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a sleep disability.  
In his claim, received in November 2003, he indicated that he 
had an inservice history of sleepwalking, and in his 
substantive appeal, received in November 2005, he asserted 
that he has a sleep disorder that is separate from his 
bipolar disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

The veteran's service medical records include records from 
the U.S. Military Academy.  Reports dated in 1998 show that 
the veteran complained of walking in his sleep once per week.  
A 1999 report shows that the veteran indicated that he had a 
history of sleepwalking as a child, with no episodes since 
age eight or nine, and the report states that a neurological 
workup that was negative.  The report notes a history of 
sleepwalking, "now resolved."  A February 2000 report notes 
that the veteran complained of occasional insomnia, but that 
he denied sleepwalking.  The assessment was insomnia.  A 
March 2000 memorandum indicates that the veteran had 
allegedly violated the Honor Code "possibly due to a 
sleeping condition."  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2004 and 2007.  This 
evidence shows that the veteran has received ongoing 
treatment for psychiatric symptoms, with diagnoses primarily 
of bipolar disorder.  The VA reports show that the veteran 
complained, at times, of such symptoms as insomnia.  However, 
at other times, he complained that he was sleeping 
excessively.  

A VA mental disorders examination report, dated in June 2005, 
shows that the veteran reported that during service his 
symptoms included insomnia, and hallucinations.  The Axis I 
diagnosis was bipolar disorder II.  

A VA mental disorders examination report, dated in February 
2007, notes: "Veteran reported problems sleeping, describing 
sleeping all the time or not sleeping at all."  He further 
reported taking medication to help himself sleep, but stated 
that he did not feel that it was effective.  The Axis I 
diagnoses were bipolar II disorder, and pathological 
gambling; the Axis II diagnosis was borderline personality 
disorder.  

The Board finds that the preponderance of the evidence shows 
that the veteran does not have a sleep disability.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation).  As an initial 
matter, the Board notes that VA does not usually grant 
service connection for symptoms in the absence of an 
associated disease process, pathology, or other residuals of 
trauma.  See generally Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

The Board further notes that service connection is currently 
in effect for disabilities that include bipolar disorder.  To 
the extent that the symptoms of his bipolar disorder include 
sleep symptoms, he is already being compensated for these 
symptoms, and to assign an additional separate rating for 
these symptoms would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (2007); Esteban v. Brown, 6 Vet. App. 
259, 262 (1994) (holding that a separate rating may be 
granted when "none of the symptomatology . . . is 
duplicative of or overlapping with the symptomatology" of 
other conditions, and where the "symptomatology is distinct 
and separate . . . ").  

In any event, the Board finds that the preponderance of the 
evidence shows that he does not have a sleep disability.  The 
Board further notes that there is no competent evidence of 
record associating a sleep disability with the veteran's 
service, or to show that a sleep disability was caused or 
aggravated by a service-connected disability.  See 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that a sleep disability is related to service, and 
this is not a contention capable of lay diagnosis.  See 
Espiritu; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that the veteran does not have a 
sleep disability), the Board's finds that the medical 
evidence outweighs the veteran's contention that he has a 
sleep disability that is related to his service.  

While the veteran may sometimes have problems sleeping, or 
sometimes sleeps too much, this is not the basis to find that 
the veteran has a chronic sleep disorder related to his 
service. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in December 2003 and October 2004, 
the veteran was notified of the information and evidence 
needed to substantiate and complete the claim.  The VCAA 
notices complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Sufficient notice was sent in March 
2006, and in any event, as the claim has been denied (and the 
veteran is already receiving a total disability rating for 
other problems not at issue in this case) any questions as to 
the disability rating or the appropriate effective date to be 
assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, and VA and non-VA medical 
records.  The veteran has been afforded two examinations, and 
as he has been determined not to have the claimed disability, 
an etiological opinion is not required.  See 38 C.F.R. 
§ 3.159(d) (2007).  The Board therefore concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


